Exhibit 10.1

 

NRG Energy, Inc.

804 Carnegie Center

Princeton, New Jersey 08540

 

February 13, 2017

 

Elliott Associates, L.P.
Elliott International, L.P.
Elliott International Capital Advisors Inc.

40 West 57th Street

New York, NY 10019

 

Ladies and Gentlemen:

 

This letter (this “Agreement”) constitutes the agreement between NRG
Energy, Inc., a Delaware corporation (the “Company”), Elliott Associates, L.P.,
a Delaware limited partnership (“EALP”), Elliott International, L.P., a Cayman
Islands limited partnership (“EILP”), and Elliot International Capital Advisors
Inc., a Delaware corporation (“EICA,” and, together with EALP, and EILP, the
“Investors”).  Concurrently with the execution and delivery of this Agreement,
the Company has entered into a cooperation agreement (the “Bluescape Agreement”)
with Bluescape Energy Partners LLC, a Delaware limited liability company, and
BEP Special Situations 2 LLC, a Delaware limited liability company
(collectively, “Bluescape”).  Each of the Company and the Investors is
individually a “Party” and collectively they are the “Parties.”  Capitalized
terms used and not otherwise defined herein have the meanings ascribed to them
in paragraph 11 hereof.

 

1.                                      New Directors.  Effective as of the date
hereof, (a) immediately prior to the execution and delivery of this Agreement,
Howard E. Cosgrove and Edward R. Muller shall resign from the board of directors
of the Company (the “Board”) and, (b) upon the execution and delivery of this
Agreement and immediately following the effectiveness of such resignations, the
Board shall appoint C. John Wilder, Jr. (the “New Investor Director”) and Barry
T. Smitherman (the “New Independent Director,” and together with the New
Investor Director, the “New Directors”) as new members of the Board to fill the
directorship vacancies created by such resignations.  Concurrently with the
execution of this Agreement, Lawrence S. Coben shall become chair of the Board.

 

2.                                      The Company shall include the New
Directors on its slate for election as directors of the Company at the 2017
Annual Meeting; provided that, if a Bluescape Shortfall Event (as such term is
defined in the Bluescape Agreement) has occurred, then the Company shall have no
obligation pursuant to this sentence with respect to the New Investor Director. 
If the New Independent Director resigns, is removed (other than for cause), or
is otherwise unable or unwilling to serve as a director at any time during the
Restricted Period, then the Company and the Investors shall mutually agree on a
replacement who is Independent and who satisfies the Board membership criteria
set forth in the Company’s Corporate Governance Guidelines.  Such replacement
for the New Independent Director shall, as promptly as reasonably practicable
following the date on which the New Independent Director ceases to be a director
of the Company (taking into account the Company’s director review process, which
the Company shall commence promptly upon such resignation and complete as
promptly as practicable), be appointed to the Board and the Committee, in each
case, to serve the unexpired term of the departed New Independent Director with
respect thereto, and shall be considered the New Independent Director for all
purposes of this Agreement.  Notwithstanding anything to the contrary in this
Agreement, if the aggregate beneficial ownership of the Investors and their
controlling and controlled Affiliates decreases to less than 9,463,289 shares of
the Company’s common stock (as such number may be adjusted to take into account
any stock split, reverse stock split, stock dividend, reclassification or
similar event with respect to the Company’s common stock occurring after the
date hereof) (an “Elliott Shortfall Event”), then the Company shall have no
obligation pursuant to the immediately preceding two sentences with respect to
the New Independent Director.  Any other vacancy on the Board (including any
vacancy resulting from any removal of any New Director for cause) or, subject to
this paragraph 2 and paragraph 6, any vacancy on any committee of the Board, in
any case, occurring during the Restricted Period, shall be filled by the Board
upon the recommendation of the Governance and Nominating Committee of the
Board.  Any new committee of the Board

 

--------------------------------------------------------------------------------


 

established after the date hereof during the Restricted Period shall have at
least one (1) New Director as a member thereof.  During the Restricted Period,
the number of directors shall not exceed thirteen (13) without the prior written
consent of the Investors.  No decrease in the size of the Board during the
Restricted Period shall affect the membership of the New Directors.

 

3.                                      As a condition to the appointment of any
replacement for any New Director to the Board and any New Director’s nomination
for election as a director at any Annual Meeting (including the 2017 Annual
Meeting), such replacement or New Director, as applicable, shall provide any
information that the Company reasonably requires, including information required
to be disclosed in a proxy statement or other filing under applicable law, stock
exchange rules or listing standards, information in connection with assessing
eligibility, independence and other criteria applicable to directors or
satisfying compliance and legal obligations, and shall consent to appropriate
background checks, to the extent, in each case, consistent with the information
and background checks required by the Company in accordance with past practice
with respect to other members of the Board.  If, at any time, the Board learns
that the New Independent Director has committed, been indicted or charged with,
or made a plea of nolo contendre to a felony or a misdemeanor involving moral
turpitude, deceit, dishonesty or fraud, then (a) the Board may, in its sole
discretion, request that the New Independent Director resign from the Board and
any committees thereof and, (b) as promptly as practicable following such
resignation (taking into account the Company’s director review process, which
the Company shall commence promptly upon such resignation and complete as
promptly as practicable), (i) the Company and the Investors shall mutually agree
upon a replacement for the New Independent Director and (ii) such replacement
shall be appointed to the Board and the Committee, in each case, to serve the
unexpired term of the departed New Independent Director with respect thereto,
and shall be considered the New Independent Director for all purposes of this
Agreement.  Concurrently with the execution of this Agreement, the New
Independent Director has executed and delivered to the Company an irrevocable
resignation letter, in form and substance reasonably acceptable to the Company,
pursuant to which the New Independent Director shall resign from the Board and
any committees thereof in accordance with the terms thereof.

 

4.                                      In connection with the 2017 Annual
Meeting (and any adjournments or postponements thereof), the Company shall
(a) recommend that the Company’s stockholders vote in favor of the election of
each of the Company’s nominees (including the New Directors), (b) solicit
proxies for each of the Company’s nominees (including the New Directors),
(c) cause all Company common stock represented by proxies granted to it (or any
of its officers, directors or representatives) to be voted in favor of each of
the Company’s nominees (including the New Directors) and (d) otherwise support
the New Directors for election in a manner no less rigorous and favorable than
the manner in which the Company supports its other nominees; provided that, if a
Bluescape Shortfall Event has occurred, then the Company shall have no
obligation pursuant to this sentence with respect to the New Investor Director. 
In connection with any Annual Meeting (and any adjournments or postponements
thereof) held during the Restricted Period, the Investors shall cause to be
present for quorum purposes and vote or cause to be voted all Company common
stock beneficially owned by them or their controlling or controlled Affiliates
and which they or such controlling or controlled Affiliates are entitled to vote
on the record date for such Annual Meeting in favor of (i) the election of
directors nominated by the Board and (ii) otherwise in accordance with the
Board’s recommendation on any non-Extraordinary Transaction related proposals;
provided that, for the avoidance of doubt, for purposes of this paragraph 4,
shares of Company common stock underlying physically-settled swap instruments
held by the Investors or their controlling or controlled Affiliates shall not be
deemed to be “beneficially owned” by such Investors or their controlling or
controlled Affiliates, as applicable.

 

5.                                      The Parties acknowledge that the New
Directors, upon election to the Board, (a) shall serve as members of the Board
and shall be governed by the same protections and obligations regarding
confidentiality, conflicts of interest, related-party transactions, fiduciary
duties, codes of conduct, trading and disclosure policies, director resignation
policies, and corporate governance policies of the Company (collectively,
“Company Policies”) as other directors, and (b) shall be required to preserve
the confidentiality of, and not disclose to any Person (including any Investor
or any other Restricted Person), non-public information of the Company or any of
its subsidiaries, including discussions or matters considered in meetings of the
Board or Board committees, and shall have the same rights and benefits,
including with respect to insurance, indemnification, compensation and fees, as
are applicable to all independent directors of the Company; provided that the
New Investor Director shall be permitted to disclose confidential information
regarding the Company to Bluescape in accordance (and solely in accordance) with
the Investor Confidentiality Agreement (as such term is defined in the Bluescape
Agreement).  The Company represents and warrants that all Company Policies in
effect as of the date hereof are publicly available on

 

2

--------------------------------------------------------------------------------


 

the Company’s website or described in its proxy statement filed with the SEC on
March 16, 2016, or have otherwise been provided to the Investors, and such
Company Policies shall not be amended prior to the appointment of the New
Directors.  For the avoidance of doubt, during the Restricted Period, the
Investors and their respective Affiliates may initiate private communications
with any Third Party with respect to the Company, its subsidiaries and its and
their respective Affiliates so long as such communications comply with the
applicable terms of this Agreement.  During the Restricted Period, no changes
may be made to the Company Policies, and no new Company Policies may be adopted,
in each case, that materially interfere with the arrangements contemplated
hereby.

 

6.                                      The Board shall take all action
necessary to establish, effective upon the execution and delivery of this
Agreement, an ad hoc committee of the Board (the “Committee”).  The Committee
shall be authorized and empowered to consider, investigate, review, evaluate and
make recommendations to the Board regarding, the Company’s (a) operational and
cost excellence initiatives, (b) potential portfolio and/or asset
de-consolidations, dispositions and optimization, (c) capital structure and
allocation and (d) broader strategic initiatives.  Except as otherwise
authorized or empowered by the Board, the Committee shall only be authorized and
empowered to take the foregoing actions and shall not (i) be entitled to
authorize, approve, adopt, ratify, negotiate, or otherwise take any action with
respect to any transaction, agreement, offer, proposal, arrangement or
otherwise, whether preliminary or definitive, or (ii) have or exercise any
authority to approve any action of the Company or its subsidiaries.  The
Committee shall remain in existence during the Committee Period.  At all times
during the Committee Period, the Committee shall be comprised of five
(5) members, initially consisting of the New Investor Director, the New
Independent Director, Mauricio Gutierrez, Anne C. Schaumburg and Paul W. Hobby. 
At all such times during the Committee Period as the New Investor Director or
New Independent Director, as the case may be, is a member of the Board, such New
Investor Director or New Independent Director, as applicable, shall also serve
as a member of the Committee.  A majority of the members of the Committee shall
be independent directors. In the event that any vacancy on the Committee during
the Committee Period occurs as a result of the resignation or removal of any of
Mauricio Gutierrez, Anne C. Schaumburg or Paul W. Hobby, the Board shall
promptly appoint one of the individuals listed on Schedule I to fill such
vacancy; provided that, if any individual listed on Schedule I ceases to be a
member of the Board for any reason, then Schedule I shall be deemed to be
automatically amended (A) to remove the name of the individual who has ceased to
be a member and (B) to add the name of the individual who has been elected to
the Board to fill the vacancy thereon created by the former member’s departure. 
For purposes hereof, an independent director is a director who meets the
definition of “independent director” under the listing standards of the New York
Stock Exchange and is affirmatively determined to be “independent” by the Board
consistent with past practice.  During the Committee Period, the chair of the
Committee shall be the New Investor Director.  The Board shall adopt a charter
of the Committee that authorizes the Committee to retain, at the expense of the
Company, such outside counsel, experts and other advisors and consultants as the
Committee determines is appropriate to assist it in the full performance of its
duties.  During the Committee Period, the charter of the Committee shall not be
amended in any manner inconsistent with the immediately preceding sentence
without the prior written consent of the Investors. As promptly as practicable
following the conclusion of the Committee’s review process, but in any event no
later than August 15, 2017, the Company will publicly disclose any
recommendations of the Committee that have been agreed to and adopted by the
Board at such time; provided that, if an Elliott Shortfall Event has occurred,
then the Company shall have no obligation pursuant to this sentence. Effective
upon the execution and delivery of this Agreement, the Board shall appoint the
New Investor Director to serve as a member of the Finance and Risk Management
Committee of the Board during the Committee Period.  The Board shall consider in
good faith the appointment of the New Independent Director to any other
committees of the Board in existence as of the date hereof.  The Board shall not
establish an executive committee or any other new committee of the Board after
the date hereof during the Restricted Period unless at least one New Director is
appointed to serve as a member thereof.

 

7.                                      Promptly following the execution and
delivery of this Agreement (but in any event within one (1) business day after
the date hereof), the Company shall issue a press release in the form attached
hereto as Exhibit A (the “Company Press Release”) and each Party shall not, and
shall cause its Affiliates and its and their respective principals, directors,
members, general partners, officers, employees and agents and representatives
acting on their behalf not to, make any statement inconsistent with the Company
Press Release in connection with the announcement of this Agreement.  Each of
the Investors shall not, and shall cause its other Restricted Persons not to,
issue any press release in connection with the execution of this Agreement. 
Additionally, promptly following the execution and delivery of this Agreement
(but in any event within one (1) business day after the date hereof), the
Company shall file a Current Report on Form 8-K (the “Company 8-K”), which shall
report the entry into this

 

3

--------------------------------------------------------------------------------


 

Agreement.  The Investors shall promptly, but in no event prior to the issuance
by the Company of the Company Press Release and the filing by the Company of the
Company 8-K, prepare and file an amendment to the Schedule 13D with respect to
the Company originally filed by the Investors with the SEC on January 17, 2017
(such amendment, the “Schedule 13D”) disclosing their entry into this Agreement
and amending the Schedule 13D, as appropriate.  Each of the Schedule 13D and the
Form 8-K shall be consistent with the Company Press Release and the terms of
this Agreement.  The Schedule 13-D shall be in form and substance reasonably
acceptable to the Company and the Investors, and the Company 8-K shall be in
form and substance reasonably acceptable the Company and the Investors.

 

8.                                      From the date of this Agreement until
the Expiration Date or until such earlier time as the restrictions in this
paragraph 8 terminate as provided herein (such period, the “Restricted Period”),
each of the Investors shall not, and shall cause its Affiliates and its and
their respective principals, directors, general partners, officers, employees,
and agents and representatives acting on their behalf (collectively, “Restricted
Persons”) not to, directly or indirectly, absent prior express written
invitation or authorization by the Board:

 

(a)                                 engage in any “solicitation” (as such term
is used in the proxy rules of the SEC) of proxies or consents with respect to
the election or removal of directors of the Company or any of its subsidiaries
or any other matter or proposal relating to the Company or any of its
subsidiaries or become a “participant” (as such term is used in the proxy
rules of the SEC) in any such solicitation of proxies or consents;

 

(b)                                 knowingly encourage or advise any Person or
knowingly assist any Person in encouraging or advising any other Person (i) with
respect to the giving or withholding of any proxy or consent relating to, or
other authority to vote, any Voting Securities, or (ii) in conducting any type
of referendum relating to the Company or any of its subsidiaries (other than
such encouragement or advice that is consistent with management’s recommendation
in connection with a particular matter);

 

(c)                                  form, join or act in concert with any
“group” as defined pursuant to Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), with respect to any Voting Securities,
other than solely with the other Investors and Affiliates of the Investors with
respect to Voting Securities;

 

(d)                                 acquire, or offer, seek or agree to acquire,
by purchase or otherwise, or direct any Third Party in the acquisition of, any
Voting Securities of the Company, or engage in any swap or hedging transactions
or other derivative agreements of any nature with respect to Voting Securities,
in each case, if such acquisition, offer, agreement or transaction would result
in the Investors having beneficial ownership of more than 9.9%, or economic
exposure to more than 19.9%, of the outstanding common stock of the Company;

 

(e)                                  sell, offer or agree to sell, all or
substantially all, directly or indirectly, through swap or hedging transactions
or otherwise, voting rights decoupled from the underlying common stock of the
Company held by the Investors to any Third Party;

 

(f)                                   make or in any way participate, either
alone or in concert with others, directly or indirectly, in any tender offer,
exchange offer, merger, consolidation, acquisition, business combination,
purchase of a division, purchase of substantially all of the assets,
recapitalization, restructuring, liquidation, dissolution or similar
extraordinary transaction involving the Company or any of its subsidiaries or
its or their respective securities or assets (each, an “Extraordinary
Transaction”) (it being understood that the foregoing shall not restrict the
Restricted Persons from tendering shares, receiving payment for shares or
otherwise participating in any such transaction initiated by a Third Party on
the same basis as other stockholders of the Company or any of its subsidiaries,
or from participating in any such transaction that has been approved by the
Board or the board of any subsidiary of the Company); or make, directly or
indirectly, any proposal, either alone or in concert with others, to the Company
or any of its subsidiaries or the Board or the board of any subsidiary of the
Company that would reasonably be expected to require a public announcement
regarding any of the types of matters set forth above in this clause (f);

 

(g)                                  enter into a voting trust, arrangement or
agreement with respect to any Voting Securities, or subject any Voting
Securities to any voting trust, arrangement or agreement other than (i) this
Agreement, (ii)

 

4

--------------------------------------------------------------------------------


 

solely with the other Investors or Affiliates of the Investors, or
(iii) granting proxies in solicitations approved by the Board or the board of
any subsidiary of the Company;

 

(h)                                 engage in any short sale or any purchase,
sale or grant of any option, warrant, convertible security, stock appreciation
right, or other similar right (including any put or call option or “swap”
transaction with respect to any security (other than a broad-based market basket
or index)) that includes, relates to or derives any significant part of its
value from a decline in the market price or value of the Voting Securities if
such short sale, purchase, sale or grant would result in the Investors, together
with their controlled and controlling Affiliates, no longer having an aggregate
Net Long Position;

 

(i)                                     (i) seek, alone or in concert with
others, election or appointment to, or representation on, the Board or the board
of any subsidiary of the Company or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board or any such other board,
except as set forth herein, (ii) seek, alone or in concert with others, the
removal of any member of the Board or any such other board, except as expressly
set forth herein, or (iii) conduct a referendum of stockholders of the Company
or any of its subsidiaries;

 

(j)                                    make or be the proponent of any
stockholder proposal (pursuant to Rule 14a-8 under the Exchange Act or
otherwise) relating to the Company or any of its subsidiaries;

 

(k)                                 make any request for stock list materials or
other books and records of the Company or any of its subsidiaries under
Section 220 of the General Corporation Law of the State of Delaware or other
statutory or regulatory provisions providing for shareholder access to books and
records;

 

(l)                                     except as set forth herein, make any
public proposal with respect to (i) any change in the number or term of
directors or the filling of any vacancies on the Board or the board of any
subsidiary of the Company, (ii) any material change in the capitalization or
dividend policy of the Company or any of its subsidiaries, (iii) any other
material change in management, business or corporate structure of the Company or
any of its subsidiaries, (iv) any waiver, amendment or modification to the
certificate of incorporation or by-laws (“Governing Documents”) of the Company
or any of its subsidiaries, or other actions which may impede the acquisition of
control of the Company or any of its subsidiaries by any Person, (v) causing a
class of securities of the Company or any of its subsidiaries to be delisted
from, or to cease to be authorized to be quoted on, any securities exchange or
(vi) causing a class of equity securities of the Company or any of its
subsidiaries to become eligible for termination of registration pursuant to
Section 12(g)(4) of the Exchange Act;

 

(m)                             institute, solicit, assist or join any
litigation, arbitration or other proceeding against or involving the Company or
any of its subsidiaries or any of its or their respective current or former
directors or officers (including derivative actions) in order to effect or take
any of the actions expressly prohibited by this paragraph 8; provided, however,
that for the avoidance of doubt, the foregoing shall not prevent any Restricted
Person from (i) instituting litigation to enforce the provisions of this
Agreement; (ii) making counterclaims with respect to any proceeding initiated
by, or on behalf of, the Company against a Restricted Person, (iii) bringing
bona fide commercial disputes that do not relate to the subject matter of this
Agreement or the topics covered in the correspondence between the Company and
the Restricted Persons prior to the date hereof, or (iv) exercising statutory
appraisal rights; provided, further, that the foregoing shall also not prevent
the Restricted Persons from responding to or complying with a validly issued
legal process;

 

(n)                                 enter into any negotiations, agreements or
understandings with any Third Party to take any action that the Investors are
prohibited from taking pursuant to this paragraph 8;

 

(o)                                 publicly disclose any intention, plan or
arrangement inconsistent with any provision of this paragraph 8; or

 

(p)                                 make any request or submit any proposal to
amend or waive the terms of this Agreement, in each case which would reasonably
be expected to result in a public announcement of such request or proposal;

 

5

--------------------------------------------------------------------------------


 

provided that (A) the restrictions in this paragraph 8 shall terminate
automatically upon the earliest of: (i) as a non-exclusive remedy for any such
breach, five (5) business days after written notice is delivered to the Company
by the Investors following a material breach of this Agreement by the Company
(including, without limitation, a failure to appoint the New Directors or
otherwise constitute the Board in accordance with paragraph 1, a failure to
establish the Committee in accordance with paragraph 6, or a failure to issue
the Company Press Release in accordance with paragraph 7) if such breach has not
been cured within such notice period; provided further, that none of the
Investors is in material breach of this Agreement at the time such notice is
given; (ii) the announcement by the Company that it has entered into a
definitive agreement with respect to any Extraordinary Transaction that would
result in the acquisition by any Person of more than 50% of the Voting
Securities of the Company; (iii) the commencement of any tender or exchange
offer (by any Person other than the Investors or their Affiliates) which, if
consummated, would constitute an Extraordinary Transaction that would result in
the acquisition by any Person of more than 50% of the Voting Securities, where
the Company files with the SEC a Schedule 14D-9 (or any amendment thereto) that
does not recommend that its stockholders reject such tender or exchange offer
(provided that nothing herein shall prevent the Company from issuing a “stop,
look and listen” communication pursuant to Rule 14d-9(f) promulgated under the
Exchange Act in response to the commencement of any tender or exchange offer);
(iv) such time as the Company files with the SEC or delivers to its stockholders
a preliminary proxy statement, definitive proxy statement or other proxy
materials in connection with the 2017 Annual Meeting that are inconsistent with
the terms of this Agreement; and (v) the adoption by the Board of any amendment
to the Company’s Governing Documents, each as in effect on the date hereof, that
would reasonably be expected to impair the ability of a stockholder to submit
nominations of individuals for election to the Board or stockholder proposals in
connection with any Annual Meeting; and (B) nothing in this paragraph 8 or
paragraph 9 shall prevent any Investor from making (i) any public or private
statement or announcement with respect to any Extraordinary Transaction that is
publicly announced by the Company or a Third Party, or (ii) any factual
statement made to comply with any subpoena or other legal process or respond to
a request for information from any governmental authority with jurisdiction over
the Investor from whom information is sought (so long as such process or request
did not arise as a result of discretionary acts by any Investor or any of its
Affiliates).  Notwithstanding anything to the contrary in this Agreement,
nothing in this paragraph 8 shall prohibit or restrict any New Director (solely
in his or her capacity as a director of the Company) from exercising his or her
fiduciary duties as a director of the Company or restrict his or her discussions
solely among other members of the Board and/or management, advisors,
representatives or agents of the Company.

 

9.                                      During the Restricted Period, each of
the Company and the Investors shall refrain from making, and shall cause their
respective Affiliates and its and their respective principals, directors,
members, general partners, officers, employees and agents and representatives
acting on their behalf not to make or cause to be made any statement or
announcement, including in any document or report filed with or furnished to the
SEC or through the press, media, analysts or other Persons, that constitutes an
ad hominem attack on, or otherwise disparages, defames, slanders, impugns or is
reasonably likely to damage the reputation of, (a) in the case of statements or
announcements by any of the Investors, the Company or any of its Affiliates,
subsidiaries or advisors, or any of its or their respective current or former
officers, directors or employees, and (b) in the case of statements or
announcements by the Company, the Investors and the Investors’ advisors, their
respective employees or any individual who has served as an employee of the
Investors and the Investors’ advisors.  The foregoing shall not (i) restrict the
ability of any Person to comply with any subpoena or other legal process or
respond to a request for information from any governmental authority with
jurisdiction over the Person from whom information is sought or (ii) apply to
any private communications between the Investors, their respective Affiliates
and its and their respective principals, directors, members, general partners,
officers and employees, on the one hand, and the Company or any of its
subsidiaries, directors, officers or employees, on the other hand.

 

10.                               The Investors hereby acknowledge that they and
their Affiliates are aware that United States securities laws may restrict any
person who has material, non-public information about a company from purchasing
or selling any securities of such company while in possession of such
information.

 

11.                               As used in this Agreement, the term
(a) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
the Exchange Act and shall include Persons who become Affiliates of any Person
subsequent to the date of this Agreement; provided that “Affiliates” of a Person
shall not include any entity, solely by reason of the fact that one or more of
such Person’s employees or principals serves as a member of its board of
directors or similar governing body, unless such Person otherwise controls such
entity (as the term “control” is defined in Rule 12b-2 promulgated by the SEC
under the Exchange Act); (b) “Annual Meeting” shall mean the annual meeting of

 

6

--------------------------------------------------------------------------------


 

stockholders of the Company, and any reference to an Annual Meeting preceded by
a calendar year (e.g., “2017”) shall mean the Annual Meeting to occur during
such calendar year; (c) “beneficially own”, “beneficially owned” and “beneficial
ownership” shall have the meaning set forth in Rules 13d-3 and
13d-5(b)(l) promulgated under the Exchange Act; (d) “business day” shall mean
any day other than a Saturday, Sunday or a day on which the Federal Reserve Bank
of New York is closed; (e) “Committee Period” shall mean the period from and
after the date hereof until the earliest of (i) the 2018 Annual Meeting,
(ii) the date that the Board fails to re-nominate the New Investor Director as a
director of the Company in connection with an Annual Meeting and (iii) the date
that the New Investor Director resigns or is removed for cause as a director of
the Company (for the avoidance of doubt, it is understood and agreed that the
Board shall have no obligation to re-nominate any New Director as a director of
the Company following the 2017 Annual Meeting); (f) “controlled,” “controlling”
and “controlled by” shall have the meanings set forth in Rule 12b-2 promulgated
under the Exchange Act; (g) “Expiration Date” shall mean the earlier of
(i) December 31, 2017, and (ii) thirty (30) days prior to the first day of the
time period established pursuant to the Company’s by-laws for stockholders to
deliver notice to the Company of director nominations to be brought before the
2018 Annual Meeting; (h) “Independent” shall mean that a Person (x) (i) shall
not be an employee, director, general partner, manager or other agent of an
Investor or of any Affiliate of an Investor, (ii) shall not be a limited
partner, member or other investor in any Investor or any Affiliate of an
Investor and (iii) shall not have, and shall not have had, any agreement,
arrangement or understanding, written or oral, with any Investor or any
Affiliate of an Investor regarding such Person’s service on the Board (except as
disclosed in writing to the Company prior to the execution and delivery of this
Agreement or, with respect to any replacement director, prior to his or her
appointment), and (y) shall be an independent director of the Company under the
Company’s independence guidelines, applicable law and the rules and regulations
of the SEC and the New York Stock Exchange; (i) “Net Long Position” shall mean,
with respect to any Person, such Person’s net long position, as defined in
Rule 14e-4 under the Exchange Act, mutatis mutandis, in respect of the Company’s
common stock; (j) “Person” shall be interpreted broadly to include, among
others, any individual, general or limited partnership, corporation, limited
liability or unlimited liability company, joint venture, estate, trust, group,
association or other entity of any kind or structure; (k) “SEC” means the United
States Securities and Exchange Commission; (l) “Third Party” shall mean any
Person that is not a Party or an Affiliate thereof, a member of the Board, a
director or officer of the Company, or legal counsel to any Party; and
(m) “Voting Securities” shall mean the shares of common stock of the Company 
and any other securities thereof entitled to vote in the election of directors,
or securities convertible into, or exercisable or exchangeable for, such shares
or other securities, whether or not subject to the passage of time or other
contingencies.

 

12.                               Each of the Investors, severally and not
jointly, represents, warrants and agrees that (a) this Agreement has been duly
authorized, executed and delivered by it and is a valid and binding obligation
of such Investor, enforceable against it in accordance with its terms;
(b) except as disclosed in writing to the Company prior to the execution and
delivery of this Agreement or, with respect to any replacement director, prior
to his or her appointment, neither it nor any of its Affiliates has or will
during the Restricted Period have, any agreement, arrangement or understanding,
written or oral, with any New Director or any other member of the Board pursuant
to which such individual has been or will be compensated for his or her service
as a director on, or nominee for election to, the Board; and (c) as of the date
of this Agreement, (i) the Investors and their respective Affiliates
collectively beneficially own an aggregate of 16,883,606 shares of Voting
Securities of the Company and (ii) except as disclosed in the Schedule 13D with
respect to the Company originally filed by the Investors with the SEC on
January 17, 2017, none of the Investors nor any of their respective Affiliates,
is a party to any swap or hedging transactions or other derivative agreements of
any nature with respect to the Voting Securities of the Company.

 

13.                               The Company represents and warrants that
(a) this Agreement has been duly authorized, executed and delivered by it and is
a valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms; (b) this Agreement does not require the approval
of the stockholders of the Company; (c) this Agreement does not violate any law,
any order of any court or other agency of government, the Company’s Governing
Documents, each as in effect on the date hereof; and (d) the committees listed
in Schedule II constitute all of the committees of the Board in existence as of
the date hereof.

 

14.                               The Company and each of the Investors each
acknowledge and agree that money damages would not be a sufficient remedy for
any breach (or threatened breach) of this Agreement by it and that, in the event
of any breach or threatened breach hereof, (a) the non-breaching Party shall be
entitled to seek injunctive and other equitable relief, without proof of actual
damages; (b) the breaching Party shall not plead in defense thereto that there

 

7

--------------------------------------------------------------------------------


 

would be an adequate remedy at law; and (c) the breaching Party agrees to waive
any applicable right or requirement that a bond be posted by the non-breaching
party.  Such remedies shall not be the exclusive remedies for a breach of this
Agreement, but shall be in addition to all other remedies available at law or in
equity.

 

15.                               This Agreement (including its exhibits and
schedules) constitutes the only agreement between the Investors and the Company
with respect to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written.  This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.  No Party may assign or
otherwise transfer either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other Party. 
Any purported transfer requiring consent without such consent shall be void.  No
amendment, modification, supplement or waiver of any provision of this Agreement
shall be effective unless it is in writing and signed by the Party affected
thereby, and then only in the specific instance and for the specific purpose
stated therein.  Any waiver by any Party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement.  The failure of a Party to insist upon strict adherence to any term
of this Agreement on one or more occasions shall not be considered a waiver or
deprive that Party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

16.                               If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement shall remain in full force and effect.  Any
provision of this Agreement held invalid or unenforceable only in part or degree
shall remain in full force and effect to the extent not held invalid or
unenforceable.  The Parties further agree to replace such invalid or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the purposes of such invalid or
unenforceable provision.

 

17.                               This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.  Each of the
Parties (a) irrevocably and unconditionally consents to the personal
jurisdiction and venue of the federal or state courts, in each case, located in
Wilmington, Delaware; (b) agrees that it shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court; (c) agrees that it shall not bring any action relating to this Agreement
or otherwise in any court other than such courts; and (d) waives any claim of
improper venue or any claim that those courts are an inconvenient forum.  The
Parties agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in paragraph 19 or in such
other manner as may be permitted by applicable law, shall be valid and
sufficient service thereof.  Each of the Parties, after consulting or having had
the opportunity to consult with counsel, knowingly, voluntarily and
intentionally waives any right that such Party may have to a trial by jury in
any litigation based upon or arising out of this Agreement or any related
instrument or agreement, or any of the transactions contemplated thereby, or any
course of conduct, dealing, statements (whether oral or written), or actions of
any of them.  No Party shall seek to consolidate, by counterclaim or otherwise,
any action in which a jury trial has been waived with any other action in which
a jury trial cannot be or has not been waived.

 

18.                               This Agreement is solely for the benefit of
the Parties and shall not be enforceable by any other Person.

 

19.                               All notices, consents, requests, instructions,
approvals and other communications provided for herein, and all legal process in
regard hereto, shall be in writing and shall be deemed validly given, made or
served when delivered in person, by electronic mail, by overnight courier or two
(2) business days after being sent by registered or certified mail (postage
prepaid, return receipt requested) as follows:

 

If to the Company to:

 

NRG Energy, Inc.
804 Carnegie Center

Princeton, New Jersey 08540

Attn:                    Brian Curci
E-mail:        brian.curci@nrg.com

 

8

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP
885 Third Avenue
New York, NY 10022-4834
Attn:                    Thomas W. Christopher

Stephen B. Amdur
E-mail:        thomas.christopher@lw.com

stephen.amdur@lw.com

 

If to the Investors:

Elliott Associates, L.P.
Elliott International, L.P.
Elliott International Capital Advisors Inc.

40 West 57th Street

New York, NY 10019
Attn:                    Jeffrey Rosenbaum
E-mail:        jrosenbaum@elliottmgmt.com

 

At any time, any Party may, by notice given in accordance with this paragraph 19
to the other Party, provide updated information for notices hereunder.

 

20.                               Promptly following the execution of this
Agreement (but in any event within five (5) business days after the date
hereof), the Company shall reimburse the Investors for up to $700,000 of the
reasonable, documented out-of-pocket fees, costs and expenses (including,
without limitation, all fees, costs and expenses of legal counsel, consultants
and other third-party advisors engaged by the Investors) incurred by the
Investors prior to the date hereof in connection with their investment in the
Company, including, without limitation, the negotiation, execution and
effectuation of this Agreement and the matters contemplated hereby.

 

21.                               Each of the Parties acknowledges that it has
been represented by counsel of its choice throughout all negotiations that have
preceded the execution and delivery of this Agreement, and that it has executed
this Agreement with the advice of such counsel.  Each Party and its counsel
cooperated and participated in the drafting and preparation of this Agreement,
and any and all drafts relating thereto exchanged among the Parties shall be
deemed the work product of all of the Parties and may not be construed against
any Party by reason of its drafting or preparation.  Accordingly, any rule of
law or any legal decision that would require interpretation of any ambiguities
in this Agreement against any Party that drafted or prepared it is of no
application and is hereby expressly waived by each of the Parties, and any
controversy over interpretations of this Agreement shall be decided without
regard to events of drafting or preparation.

 

22.                               This Agreement may be executed by the Parties
in separate counterparts (including by fax, jpeg, .gif, .bmp and .pdf), each of
which when so executed shall be an original, but all such counterparts shall
together constitute one and the same instrument.

 

[Signature pages follow.]

 

9

--------------------------------------------------------------------------------


 

If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.

 

 

Very truly yours,

 

 

 

NRG ENERGY, INC.

 

 

 

By:

/s/ David Hill

 

 

Name:

David Hill

 

 

Title:

Executive Vice President & General Counsel

 

[Signature Page to Cooperation Agreement]

 

--------------------------------------------------------------------------------


 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

 

ELLIOTT ASSOCIATES, L.P.

 

 

 

 

By:

Elliott Capital Advisors, L.P.,

 

 

its General Partner

 

 

 

 

By:

Braxton Associates, Inc.,

 

 

its General Partner

 

 

 

 

By:

 /s/ Elliot Greenberg

 

 

Name:

Elliot Greenberg

 

 

Title:

Vice President

 

 

 

 

ELLIOTT INTERNATIONAL, L.P.

 

 

 

 

By:

Elliott International Capital Advisors Inc., as Attorney-in-Fact

 

 

 

 

By:

 /s/ Elliot Greenberg

 

 

Name:

 Elliot Greenberg

 

 

Title:

Vice President

 

 

 

 

ELLIOTT INTERNATIONAL CAPITAL ADVISORS INC.

 

 

 

 

By:

 /s/ Elliot Greenberg

 

 

Name:

 Elliot Greenberg

 

 

Title:

Vice President

 

 

[Signature Page to Cooperation Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Alternate Appointees to the Committee

 

1.              Lawrence S. Coben

 

2.              Evan J. Silverstein

 

3.              Anne C. Schaumburg

 

4.              E. Spencer Abraham

 

5.              Paul W. Hobby

 

--------------------------------------------------------------------------------


 

Schedule II

 

Existing Committees of the Board

 

1.              Governance and Nominating Committee

 

2.              Audit Committee

 

3.              Finance and Risk Management Committee

 

4.              Compensation Committee

 

5.              Nuclear Oversight Committee

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Company Press Release

 

(See attached.)

 

--------------------------------------------------------------------------------


 

[g43241ks05i001.jpg]

[g43241ks05i002.jpg]

 

NRG Announces Cooperation Agreement with
Elliott Management and Bluescape Energy Partners

 

NRG Names Lawrence Coben as Chairman of the Board;

NRG Forms Business Review Committee; and

C. John Wilder and Barry T. Smitherman to Join NRG Board

 

PRINCETON, NJ — February 13, 2017 — NRG Energy, Inc. (NYSE: NRG) (“NRG” or “the
Company”) today announced that it has entered into cooperation agreements with
affiliates of each of Elliott Management Corporation (such affiliates,
“Elliott”) and Bluescape Energy Partners LLC (such affiliates, “Bluescape”).
Funds affiliated with Elliott have economic exposure to an aggregate of
approximately 6.9% of the Company’s common stock and funds affiliated with
Bluescape beneficially own an aggregate of 2.5% of the Company’s common stock.

 

Pursuant to the terms of the cooperation agreements, Howard Cosgrove and Edward
R. Muller have announced their retirement from the NRG Board of Directors (the
“Board”) and have stepped down from the Board after years of exemplary and
dedicated service. Lawrence Coben, a director of the Company, was named Chairman
of the Board as Cosgrove’s successor. C. John Wilder, Bluescape Energy Partners’
Executive Chairman, and Barry Smitherman, former Chair of the Public Utility
Commission of Texas, have been appointed to the Board.

 

In addition, NRG has formed a five-person ad hoc committee of the Board — the
Business Review Committee (the “Committee”). The Committee will work closely
with NRG’s Board, Chief Executive Officer Mauricio Gutierrez and NRG’s
management team to comprehensively review and make specific recommendations to
the Board in four key areas:

 

1.                   Operational and cost excellence initiatives

2.                   Potential portfolio and/or asset de-consolidations,
dispositions and optimization

3.                   Capital structure and allocation

4.                   Broader strategic initiatives

 

The Committee will be chaired by Wilder and will have four other members:
Smitherman, Gutierrez, Paul Hobby and Anne Schaumburg. Upon approval by the
Board, the charter for the Committee shall authorize the retention of
consultants and advisors. The Committee plans to expeditiously conduct its
review and make any relevant recommendations to the Board. Subsequently, NRG
expects to provide a comprehensive update to the market as promptly as
practicable.

 

“Over the past year, NRG has made strides in streamlining our business, reducing
costs, strengthening our balance sheet, selling non-core assets and exiting
unprofitable business lines. We remain committed to building on that progress
and I look forward to the contributions of our new directors and the new
committee as we take further steps to improve performance and build shareholder
value,” said Gutierrez. “I personally want to express my deep appreciation to
Howard and Ed for their dedicated service to the Company and its stakeholders.”

 

“John and Barry bring broad experience across all areas of our business and we
look forward to benefiting from their expertise and participation in the
boardroom. We welcome them to the NRG Board,” said Coben. “I also want to thank
Howard and Ed for their stewardship through their time on the Board.”

 

“We have tremendous confidence in Mauricio and his management team, and I look
forward to working together with his team and the Board on a comprehensive
high-performance plan for the benefit of all NRG stakeholders,” said Wilder. “I
believe the Committee is the ideal way to take a fresh approach and conduct a
comprehensive, fact-based performance assessment. I pledge to my fellow
shareholders that the Business Review Committee will leave no stone unturned in
our review. I believe a focus on a relentless execution of this plan will have
the long-term benefit of furthering NRG as the preeminent integrated power
company.”

 

--------------------------------------------------------------------------------


 

“I want to thank Mauricio and his team for the collaborative, constructive
approach they have taken in reaching today’s agreement,” said Jeff Rosenbaum,
Portfolio Manager at Elliott. “We are confident that the new additions to NRG’s
Board and the newly formed Business Review Committee, tasked with developing and
overseeing the high-performance plan, will lead to tremendous value creation for
all NRG stakeholders. As shareholders, we look forward to supporting the Board
in its work to enable NRG to thrive in any market environment.”

 

Pursuant to the cooperation agreements, Elliott and Bluescape have each agreed
to customary standstill, voting, and other provisions. The full cooperation
agreement between NRG and Elliott and the full cooperation agreement between NRG
and Bluescape will be filed on a Form 8-K with the Securities and Exchange
Commission.

 

Morgan Stanley & Co. LLC and Goldman, Sachs and Co. are serving as financial
advisors to the Company and Latham & Watkins is serving as legal counsel.

 

About Lawrence Coben

 

Larry Coben has been a director of NRG since December 2003. During his tenure,
he has served as the Chair of several of the Board’s committees. Over the last
13 years, he has acted as chairman and chief executive officer for various
affiliates of Tremisis Energy Corporation LLC. He has served on the board of
directors of SAESA (2008-2010), a Chilean utility, Prisma Energy (2003-2006),
the post-bankruptcy filing successor company to Enron, as well as currently
serving on the advisory board of Morgan Stanley Infrastructure II L.P. Dr. Coben
was formerly Chief Executive Officer of the NYSE-traded Bolivian Power Company,
a managing director of Liberty Power Corp and Liberty Power Latin America, and a
Senior Vice President of Catalyst Energy. Dr. Coben is also Executive Director
of the Sustainable Preservation Initiative and a Consulting Scholar at the
University of Pennsylvania Museum of Archaeology and Anthropology.

 

About C. John Wilder

 

C. John Wilder is the Executive Chairman and a member of Investment Committees
of three investment vehicles: (i) Bluescape Resources Company; (ii) Parallel
Resource Partners; (iii) and Bluescape Energy Partners. Wilder serves as
chairman of the board and as a director on several portfolio companies. Wilder
also serves as executive chairman and director of EXCO Resources (NYSE: XCO).

 

About Barry Smitherman

 

Barry T. Smitherman is currently an energy industry consultant and senior
advisor, as well as an adjunct professor of Energy Law at The University of
Texas School of Law. Smitherman is a former partner in an international law
firm, a former chairman of two Texas energy-related state agencies and a former
managing director of an investment bank. He is the only person to ever serve on
both the Public Utility Commission of Texas (PUCT) and the Railroad Commission
of Texas (RRC) and is a recognized authority on a number of energy topics,
including those affecting wholesale power generation, retail electric providers,
regulated electric and gas utilities, oil and gas operators, coal mining
operators, and pipeline developers.

 

About NRG

 

NRG is the leading integrated power company in the U.S., built on the strength
of the nation’s largest and most diverse competitive electric generation
portfolio and leading retail electricity platform. A Fortune 200 company, NRG
creates value through best in class operations, reliable and efficient electric
generation, and a retail platform serving residential and commercial businesses.
Working with electricity customers, large and small, we continually innovate,
embrace and implement sustainable solutions for producing and managing energy.
We aim to be pioneers in developing smarter energy choices and delivering
exceptional service as our retail electricity providers serve almost 3 million
residential and commercial customers throughout the country.

 

About Elliott

 

Elliott Management Corporation manages two multi-strategy hedge funds which
combined have approximately $31 billion of assets under management. Its flagship
fund, Elliott Associates, L.P., was founded in 1977, making it one of the oldest
hedge funds under continuous management. The Elliott funds’ investors include
pension plans, sovereign wealth funds, endowments, foundations, funds-of-funds,
high net worth individuals and families, and employees of the firm.

 

--------------------------------------------------------------------------------


 

About Bluescape

 

Bluescape, founded in 2007, is a private investment firm focused on
value-oriented investments in the upstream oil and gas and power industries.
Bluescape employs a unique approach and long-term perspective, helping position
companies for growth and value creation by providing capital and strategic
oversight with its multi-disciplined team of executive-level managers,
operators, strategic consultants, and restructuring advisors.

 

###

 

Contacts:

 

 

 

Media:

Investors:

 

 

Marijke Shugrue

Kevin L. Cole, CFA

609.524.5262

609.524.4526

 

 

 

Lindsey Puchyr

 

609.524.4527

 

--------------------------------------------------------------------------------